DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“determining a transfer warehouse receipt ID, information of the first user, and information of a second user; 
querying the blockchain network for property owner information corresponding to the transfer warehouse receipt ID; and 
electronically sending the transfer application to the second user when the property owner information is consistent with the information of the first user”, 
as recited in claim 1. 
Claim 22 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art. 
Claims 2-11 and 13-21 depend, directly or indirectly, from claim 1, and is patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2019/0340623 (Rivkind et al.) discloses a system for determining and verifying authenticity of a product unit comprising: a ledger system comprising at least two nodes; at least one product code attached to said product unit, said product code having an entry in said at least two nodes, said entry defining at least a current owner and a hash of product information; said system capable of self-executing computer code for providing a request for transfer of ownership of said product unit by initiating a request from a portal, and accessing a first node of the at least two nodes; quantifying a consensus of the product information from the first node to a second node; engaging a self-executed computer code via confirming said ownership between said first and second nodes; and forwarding a request to an owner; upon approval by the owner confirming a change of ownership by registering and confirming a change within said first and second nodes. 
However, Rivkind et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2020/0020187 (Soeda) discloses various devices, methods, and media. According to one of the devices, an unlocking request for unlocking a lock is received. The lock is provided in a container and contains a physical object. Information of a first owner, that has a right of ownership of the physical object, is acquired from a first ledger when the unlocking request is received. The first ledger is one of a plurality of distributed ledgers which each have a same content. The device determines whether the first requester matches the first owner, and causes the lock to be unlocked when the first requester matches the first owner. 
However, Soeda fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2018/0343266 (Lotter et al.) discloses systems and methods directed to monitoring the communications to and from a mobile communication device in accordance with one or more embodiments. For example, in accordance with an embodiment, data services a mobile communication device's applications may be monitored against smart contracts stored in a central data center repository and/or written to a blockchain. Other data services may include all forms of communications between the mobile communication device and a third party along with changes to application or data within the mobile communication device. Monitoring the mobile communication device may be done to determine compliance with the smart contracts and whether a penalty or reward on device usage should be applied. 
However, Lotter et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687